DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1–18) in the reply filed on June 3, 2022 is acknowledged.  Claims 19–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2021 and December 22, 2021 have been considered by the examiner.

Claim Objections
Claims 3–5, 8–9, and 12 are objected to because of the following informalities:  
-claim 3, line 3, should state “time between a timing set as a base point for predicting a”;
-claim 8, line 3, should read “according to a brightness of external light”; 
-claim 9, lines 3–4, should read “according to an adjustment amount of an influence of the external light”; and
-claim 12, lines 3–4, should read “according to a movement of an object displayed as the display information.” 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–2, 6–11, and 13–18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh, US 2018/0061121, in view of Margolis, US 2014/0375679.  

Regarding Claim 1, Yeoh (Figs. 2, 4) teaches an information processing apparatus (100) comprising: 
-an acquisition unit (101) configured to acquire first 5information regarding relative movement between a viewpoint and display information (e.g., Pose estimator 101, which is considered an “acquisition unit,” receives inertial measurement unit (IMU) data 114 from IMUs.  Said IMU data measures information about a new pose by the user.  For example, a user wearing device 100 may turn his or her head and the IMU measures movement and orientation of the user; para. 0048, 0057.  When the user turns his or her head, the rendered image being displayed needs to be adjusted to reflect the new head pose, a process called “time-warping”; para. 0054–0055.  The difference between the new viewpoint of the user and pre-adjusted rendered image is considered “first information regarding a relative movement”); and 
-a control unit (106) configured to cause the display 10information to be presented in the display region on a basis of the first information, wherein the control unit corrects a presentation position of the display information in the display region 15according to the relative movement between the viewpoint and the display information (e.g., Rendered image is updated through time-warping by time warp module 106; para. 0054–0055.  For example, this process allows the display content to have the “correct spatial positioning and orientation relative to the user’s perspective in the image displayed”; para. 0061).  

Yeoh does not teach “second information regarding a light emission period for presentation of the display information to a display region.”  

However, Margolis (Fig. 5A) teaches the concept of adjusting the location of an augmented reality image after a user turns his or her head based on a row duty cycle and panel duty cycle in the light emission period (e.g., After the user turns his or her head, the augmented reality image is positioned at a new location based on the new row duty cycle RDC and panel duty cycle PDC by processing unit 4.  The value of said RDC and PDC is determined based on its ability to reduce motion blur while brightness is maintained; para. 0065).  Both the time warp module 106 of Yeoh and the processing unit 4 of Margolis receive information about the latest head movement of the user (Yeoh, para. 0057; Margolis, para. 0064–0065).  Thus, in the combined invention, the time warp module 106 of Yeoh would receive information regarding the latest pose, the row duty cycle, and the panel duty cycle and adjust the position of the augmented display image accordingly.  Moreover, this correction would take place during the light emitting period when the display is showing AR images inserted into real world scenes.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Yeoh with the above features of Margolis.  Margolis teaches that adjusting the position of an augmented image based on a row duty cycle and panel duty cycle helps prevent motion blur which may occur when the user wearing an augmented reality device moves his or her head (par. 0032). 

Regarding Claim 2, Yeoh in view of Margolis teaches the information processing apparatus according to claim 1.

Yeoh (Figs. 2, 4) further teaches “wherein the control unit (106) corrects the 20presentation position of the display information in the display region on a basis of a center of the light emission period according to the second information” (e.g., Yeoh teaches or suggests that the RDC and PDC maybe determined at any point during the frame; para. 0066. Thus, a person of ordinary skill in the art could design the combined invention so that the correction of the augmented display takes place at the center of the light emission period).  

The same rationale used to combine Yeoh with Margolis stated in claim 1 applies here and will not be repeated. 

Regarding Claim 6, Yeoh in view of Margolis teaches the information processing apparatus according to claim 1.

Yeoh (Fig. 4) further teaches wherein the control unit (106) corrects the presentation position of the display information in the 20display region along a change direction of a relative position between the viewpoint and the display information (e.g., Time warp module 106 performs readjustment (time warp) on the augmented image; para. 0055, 0057.  Take as an example a user who is looking at a notable building through the head mounted display and information about the building is overlayed next to the building. If the user’s view of the building changes such that he or she is looking at it from a different angle, the overlayed information would move relative to the new perspective).  

Regarding Claim 7, Yeoh in view of Margolis teaches the information processing apparatus according to 25claim 1.

Yeoh (Figs. 2, 4) further teaches wherein the control unit (106) corrects a correction amount of the presentation position of the display information in the display region according to a change amount of a relative position between the viewpoint and the display information (e.g., Based on the new pose by the user, the time warp module 106 readjusts the image “to agree with the new perspective (e.g., new area of view) of the user 60”; para. 0055).   

Regarding Claim 8, Yeoh in view of Margolis teaches the information processing apparatus according to102 SYP329786WO01 claim 1.

Margolis further teaches wherein the light emission period is controlled according to brightness of external light (e.g., RDC and PDC are adjusted based on brightness level outdoors; para. 0065).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Yeoh in view Margolis with the above additional teachings of Margolis.  Margolis suggests that increasing the brightness of level outdoors helps the user to see the augmented reality images in sunlight (para. 0065). 

Regarding Claim 9, Yeoh in view of Margolis teaches the information processing apparatus according to 5claim 8.

Margolis further teaches wherein the light emission period is controlled according to an adjustment amount of an influence of external light (e.g., RDC and PDC are adjusted based on brightness level outdoors; para. 0065).  

The same rationale used to combine Yeoh with Margolis stated in claim 8 applies here and will not be repeated. 

Regarding Claim 10, Yeoh in view of Margolis teaches the information processing apparatus according to 10claim 1.

Margolis further teaches wherein the light emission period is controlled according to a light emission output for presentation of the display information to the display region (e.g., New RDC and PDC (and hence light emission output) based on the potential for motion blur when user moves his or her head; para. 0065).  

The same rationale used to combine Yeoh with Margolis stated in claim 1 applies here and will not be repeated. 

Regarding Claim 11, Yeoh in view of Margolis teaches the information processing apparatus according to 15claim 1.

Yeoh (Figs. 2, 4) further teaches wherein the first information is information according to a change in at least either of a position or an orientation of the viewpoint (e.g., When position of the user moves, readjustment of the image takes place; para. 0054).  

Regarding Claim 13, Yeoh in view of Margolis teaches the information processing apparatus according to 25claim 1.
Yeoh (Figs. 2, 4) teaches wherein the display region is a display region of a transmission-type output unit (e.g., Yeoh suggests that the display can be a variety of types.  For example, an LCD is transmissive because it has a backlight; para. 0108).  

Regarding Claim 14, Yeoh in view of Margolis teaches the information processing apparatus according to claim 13.

Yeoh (Figs. 2, 4) further teaches comprising: 30a support unit (frame 64; Fig. 2; para. 0047) configured to support the display region of the output unit so as to be located in front of103SYP329786WO01 user's eyes in a state where the information processing apparatus is mounted on a user's head (e.g., Frame 64 supports display device 64, allowing the user to wear the eyeglasses; para. 0046).  

Regarding Claim 15, Yeoh in view of Margolis teaches the information processing apparatus according to 5claim 1.

Yeoh (Figs. 2, 4) further teaches wherein the control unit (106) causes the display information to be superimposed on an object in a real space on a basis of the first information (e.g., Time warping module 106 readjusts the positioning of the augmented image in real space based on the user’s new pose; para. 0054–0055).   

Regarding Claim 16, Yeoh in view of Margolis teaches the information processing apparatus according to 10claim 1.

Yeoh (Figs. 2, 4) further teaches wherein the control unit (106) corrects, for each of partial regions included in the display region (e.g., Display device 62 shown in Fig. 2 is comprised of a left side and right side), the presentation position of the display information in the partial region on a basis of the relative movement between the viewpoint and the display information regarding the presentation of the display information to the partial region (e.g., Presumably, the positioning of the augmented images are corrected on both the left and right sides of display device 62 when the user moves his or her head so as to maintain uniformity; para. 0054–0055).  

Margolis further teaches a light emission period.  

Regarding Claim 17, Yeoh (Figs. 2, 4) teaches an information processing method comprising: 
by a computer (system 80 is considered a “computer”), 20acquiring first information regarding relative movement between a viewpoint and display information (e.g., Pose estimator 101, which is considered an “acquisition unit,” receives inertial measurement unit (IMU) data 114 from IMUs.  Said IMU data measures information about a new pose by the user.  For example, a user wearing device 100 may turn his or her head and the IMU measures movement and orientation of the user; para. 0048, 0057.  When the user turns his or her head, the rendered image being displayed needs to be adjusted to reflect the new head pose, a process called “time-warping”; para. 0054–0055.  The difference between the new viewpoint of the user and pre-adjusted rendered image is considered “first information regarding a relative movement”); and 
25causing the display information to be presented in the display region on a basis of the first information, wherein a presentation position of the display information in the display region is corrected according to the 30relative movement between the viewpoint and the display information (e.g., Rendered image is updated through time-warping by time warp module 106; para. 0054–0055.  For example, this process allows the display content to have the “correct spatial positioning and orientation relative to the user’s perspective in the image displayed”; para. 0061).  

Yeoh does not teach “second information regarding a light emission period for presentation of the display information to a display region.”

However, Margolis (Fig. 5A) teaches the concept of adjusting the location of an augmented reality image after a user turns his or her head based on a row duty cycle and panel duty cycle in the light emission period (e.g., After the user turns his or her head, the augmented reality image is positioned at a new location based on the new row duty cycle RDC and panel duty cycle PDC by processing unit 4.  The value of said RDC and PDC is determined based on its ability to reduce motion blur while brightness is maintained; para. 0065).  Both the time warp module 106 of Yeoh and the processing unit 4 of Margolis receive information about the latest head movement of the user (Yeoh, para. 0057; Margolis, para. 0064–0065).  Thus, in the combined invention, the time warp module 106 of Yeoh would receive information regarding the latest pose, the row duty cycle, and the panel duty cycle and adjust the position of the augmented display image accordingly.  Moreover, this correction would take place during the light emitting period when the display is showing AR images inserted into real world scenes.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Yeoh with the above features of Margolis.  Margolis teaches that adjusting the position of an augmented image based on a row duty cycle and panel duty cycle helps prevent motion blur which may occur when the user wearing an augmented reality device moves his or her head (par. 0032). 

Regarding Claim 18, Yeoh teaches a recording medium in which a program is recorded (e.g., Local data processing module 70 consists of a memory which may store data; para. 0047), the program for causing a computer to execute: 
acquiring first information regarding relative 5movement between a viewpoint and display information, and second information regarding a light emission period for presentation of the display information to a display region (e.g., Pose estimator 101, which is considered an “acquisition unit,” receives inertial measurement unit (IMU) data 114 from IMUs.  Said IMU data measures information about a new pose by the user.  For example, a user wearing device 100 may turn his or her head and the IMU measures movement and orientation of the user; para. 0048, 0057.  When the user turns his or her head, the rendered image being displayed needs to be adjusted to reflect the new head pose, a process called “time-warping”; para. 0054–0055.  The difference between the new viewpoint of the user and pre-adjusted rendered image is considered “first information regarding a relative movement”); and 
causing the display information to be presented in 10the display region on a basis of the first information, wherein a presentation position of the display information in the display region is corrected according to the relative movement between the viewpoint and the display 15information (e.g., Rendered image is updated through time-warping by time warp module 106; para. 0054–0055.  For example, this process allows the display content to have the “correct spatial positioning and orientation relative to the user’s perspective in the image displayed”; para. 0061) in the light emission period.  

Yeoh does not teach “second information regarding a light emission period for presentation of the display information to a display region.”  

However, Margolis (Fig. 5A) teaches the concept of adjusting the location of an augmented reality image after a user turns his or her head based on a row duty cycle and panel duty cycle in the light emission period (e.g., After the user turns his or her head, the augmented reality image is positioned at a new location based on the new row duty cycle RDC and panel duty cycle PDC by processing unit 4.  The value of said RDC and PDC is determined based on its ability to reduce motion blur while brightness is maintained; para. 0065).  Both the time warp module 106 of Yeoh and the processing unit 4 of Margolis receive information about the latest head movement of the user (Yeoh, para. 0057; Margolis, para. 0064–0065).  Thus, in the combined invention, the time warp module 106 of Yeoh would receive information regarding the latest pose, the row duty cycle, and the panel duty cycle and adjust the position of the augmented display image accordingly.  Moreover, this correction would take place during the light emitting period.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Yeoh with the above features of Margolis.  Margolis teaches that adjusting the position of an augmented image based on a row duty cycle and panel duty cycle helps prevent motion blur which may occur when the user wearing an augmented reality device moves his or her head (par. 0032). 

Allowable Subject Matter
Claims 3–5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Before any allowance is issued, please note that claims 19–20 must be cancelled since they were not elected by the Applicant. 

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Yeoh in view of Margolis teaches the information processing apparatus according to 25claim 2.

However, neither Yeon, Margolis, nor the remaining prior art, either alone or in combination, teaches “wherein the control unit calculates a prediction time between timing set as a base point for predicting a deviation of the presentation position perceived by a user and the center of the light emission period, and corrects the presentation position of the display 30information in the display region on a basis of a change in a relative position between the viewpoint and the101 SYP329786WO01 display information in the prediction time.” 

Claims 4–5 are objected to because they depend on claim 2. 

Regarding Claim 12, Yeoh in view of Margolis teaches the information processing apparatus according to 20claim 1.

However, neither Yeoh, Margolis, nor the remaining prior art, either alone or in combination, teaches “wherein the first information is information according to a movement of an object displayed as the display information.”  

This limitation requires the augmented reality image (i.e., the image inserted into a real world environment) to move in relation to the viewpoint as opposed to the viewpoint moving in relation to the AR image. For example, Yeoh teaches that the relative movement occurs when the user moves his or her head and then the rendered image is adjusted (para. 0054–0055).


						Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        September 7, 2022